

Exhibit 10.1
sgyimage.jpg [sgyimage.jpg]                    




By Hand Delivery
May 11, 2017


Mr. David H. Welch
18 Colony Rd
Gretna, LA 70056




Dear Mr. Welch,
By signing below, this letter will become an Agreement between you, David H.
Welch (“Welch” or “You”), and Stone Energy Corporation (the “Company”) regarding
the terms of your separation from employment with the Company.
1.Your separation from employment was effective April 28, 2017. As of that date,
you agree to resign from any and all positions that you hold with the Company
and any of its subsidiaries. In addition, effective as of the date of this
Agreement, You hereby irrevocably resign from the board of directors of the
Company and from the board of directors of any of the Company’s subsidiaries,
which resignation shall remain effective whether or not You revoke your
acceptance of this Agreement pursuant to Paragraph 10 below.
2.    You will be paid $100,000 for all outstanding wages earned since your last
paycheck and all accrued vacation and sick pay through and including April 28,
2017 (less customary and applicable payroll deductions), $82,500 of which the
Company has already paid to you prior to the date of this Agreement, and the
remaining payment due of $17,500 will be made within ten (10) days of the date
of this Agreement. You confirm and agree that, other than the payments set forth
in this paragraph, you received all wages, reimbursements, commissions, vacation
and sick pay, or other payments or benefits to which you are entitled as a
result of your employment with the Company. The payments set forth in this
paragraph are not contingent upon your signing this Agreement.
3.    As consideration for this Agreement and as required under the terms of the
Stone Energy Corporation Executive Severance Plan, the Company agrees to provide
you with the consideration identified in Schedule A (collectively, the
“Consideration”).
Payment of the Consideration will be made in one lump sum in accordance with the
Company’s regular payroll practices, beginning on the first regular payroll date
following the “payment date” as defined in Paragraph 10 below. The Company’s
agreement to provide all of the Consideration is specifically contingent upon
you executing this Agreement and not revoking the Agreement, as set forth in
Paragraph 10 below. The Company’s obligation to pay the Consideration shall
cease upon your breach of any of your continuing contractual obligations to the
Company.
4.    You will receive, by separate letter, information regarding your rights
for health insurance and COBRA. To the extent that you have such rights, nothing
in this Agreement will change or impair those rights.


1



--------------------------------------------------------------------------------




5.    In return for the Consideration in Paragraph 3, you hereby UNCONDITIONALLY
RELEASE AND DISCHARGE the Company, its successors, subsidiaries, parent
companies, assigns, joint ventures, and affiliated companies and their
respective agents, insurers, legal representatives, shareholders, attorneys,
employees, members, managers, officers and directors (collectively, the
“Releasees”) from ALL CLAIMS, LIABILITIES, DEMANDS AND CAUSES OF ACTION which
you may by law release, whether known or unknown, that you may have or claim to
have against any Releasee for any reason as of the date you sign this Agreement,
including, but not limited to any and all rights under federal, state and local
employment laws including without limitation the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 1981, the Americans With Disabilities Act, the
Family and Medical Leave Act, the Genetic Information Nondiscrimination Act, the
Employee Retirement Income Security Act, the Equal Pay Act, the Occupational
Safety and Health Act, the National Labor Relations Act, and any and all other
local, state, and federal law claims arising under statute or common law. You
further agree that if anyone (including, but not limited to the Equal Employment
Opportunity Commission (the “EEOC”) or any other government agency or similar
such body or proposed class) makes a claim, including a class action, or
undertakes an investigation involving you in any way, you waive any and all
right and claim to financial recovery resulting from such claim or
investigation. Except to the extent that applicable law requires that you be
allowed to file a charge of discrimination with the EEOC or other administrative
charge or complaint, you further hereby AGREE NOT TO FILE A LAWSUIT or other
legal claim or charge to assert against any of the Releasees any claim released
by this Agreement. It is agreed that this is a general release and it is to be
broadly construed as a release of all claims, except those that cannot be
released by law. By signing this Agreement, you acknowledge that you are doing
so knowingly and voluntarily, that you understand that you may be releasing
claims you may not know about, and that you are waiving all rights you may have
had under any law that is intended to protect you from waiving unknown claims.
You warrant that you have not filed any notices, claims, complaints, charges, or
lawsuits of any kind whatsoever against the Company or any of the Releasees as
of the date of execution of this Agreement.
6.    You represent and warrant that you have returned to the Company and the
Releasees all of their property (and that you have not and will not retain or
provide to anyone else any copies, summaries, excerpts, portions or other
representations thereof), including all keys, access cards, phones, computers,
printers, and computer-related equipment, and all copies of all files and
documents in your possession, custody and control, including without limitation
any files or documents (whether in paper or electronic form) you have about the
Company’s practices, procedures, trade secrets, customer lists, price lists,
product marketing, personnel, staffing, salaries and wages, and other things,
files, or documents provided to you by the Company, created during your
employment with the Company, or otherwise relating to or belonging to the
Company. The Company acknowledges receipt of all such property and information.
7.    You agree not to disparage the Company and the Releasees. This includes,
but is not limited to, disparaging comments, social media posts, correspondence,
or conversation with any and all persons, whether intended to be public or
private. In response to inquiries from third parties, You and the Company shall
confirm only that you separated from the Company on mutually acceptable terms.
You agree that the Company also may confirm to third parties your dates of
employment, title, and position(s) held.
8.    Obligations regarding confidential information:
a.    You agree that you will not violate the confidentiality agreement
contained in the Company’s employee handbook, except as may be provided below.
b.    You agree that you will not, directly or indirectly, use, make available,
sell, disclose or otherwise communicate to any person any confidential or
proprietary information regarding the Company’s and/or the Releasees’ trade
secrets (as defined by applicable law); financial plans and data; management
planning information; business plans; operational methods; market studies;
marketing plans or strategies; pricing information; product development
techniques or plans; customer lists; customer files, data and financial
information; details of customer contracts; current and anticipated customer
requirements; identifying and other information pertaining to business referral
sources; past, current and planned research and development; computer aided
systems, software, strategies and programs; business acquisition plans;
management


2



--------------------------------------------------------------------------------




organization and related information (including, without limitation, data and
other information concerning the compensation and benefits paid to officers,
directors, employees and management); personnel and compensation policies; new
personnel acquisition plans; and other similar information. This obligation
shall remain in effect for as long as the information or materials in question
remain confidential or proprietary to the Company and/or the Releasees.
Notwithstanding the foregoing, this Agreement shall not prohibit disclosure of
information that (1) was generally known or available to the public prior to its
disclosure; or (2) becomes generally known or available to the public subsequent
to disclosure through no wrongful act of any person.
c.    You agree that you will not disclose or otherwise communicate to any
person the terms and/or circumstances of this Agreement, including but not
limited to the benefit being paid under it or the fact of such payment, except
that you may disclose this information to your spouse, and to your attorney,
accountant or other professional advisor to whom you must make the disclosure in
order for them to adequately provide professional services to you. You will
instruct them, however, to maintain the confidentiality of this information just
as you must.
d.    Notwithstanding the foregoing obligations and restrictions regarding
confidential information, nothing in this Agreement shall prohibit or restrict
you from: (1) making any disclosure of information required by law, court order
or subpoena (provided that you first provide the Company with prior notice of
the contemplated disclosure and cooperate with the Company in seeking a
protective order or other appropriate protection of such information); or (2)
providing information to, cooperating or assisting with any investigation or
proceeding brought by a federal, state or local law enforcement agency,
regulatory or governmental body, or judicial authority (collectively
“Governmental Agencies”). Further, this Agreement does not limit your ability to
communicate with any Governmental Agencies or otherwise participate in any
investigation or preceding that may be conducted by any Governmental Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit your right to receive an award from a
Government Agency for information provided to any Government Agencies. However,
you agree that you have waived any right to recover monetary damages or other
personal relief, where such rights can be lawfully waived, from the Releasees in
any action filed by you or by anyone else on your behalf.
9.    You acknowledge that the provisions of Paragraphs 6 through 8 are of
unique and substantial value to the Company, that damages to the Company and/or
the Releasees for breach of Paragraphs 6 through 8 would be difficult to
ascertain, and that in the event you breach any of the provisions of Paragraph 6
through 8, the Company shall have the right to immediately obtain an injunction
or decree of specific performance from any court of competent jurisdiction to
restrain you from violating such provisions or to compel you to perform such
undertakings or agreements. If the Company must institute a proceeding to
enforce this Agreement against you, the Company shall be entitled to recover
from you its attorneys’ fees and all other associated costs and expenses. If any
violation occurs by you, and regardless of whether the Company obtains legal or
equitable relief against you, you agree that you will remain subject to all of
the terms of this Agreement.
10.    The offer embodied in this Agreement shall remain open and capable of
acceptance by you until June 1, 2017, after which time the offer shall be
revoked. You acknowledge that you have at least 21 calendar days from the date
of this letter to accept the terms of this Agreement, although you may accept it
at any time within those 21 days. You are advised to consult an attorney about
the Agreement prior to executing it. By entering into this Agreement you will be
releasing the Company from any and all claims you may have against the Company
arising prior to your execution of this Agreement, including claims arising
under the Age Discrimination in Employment Act. To accept the Agreement, please
date and sign this letter and return it to me such that I receive it on or
before June 1, 2017. After you sign this Agreement, you will still have an
additional 7 days in which to revoke your acceptance. To revoke, you must notify
me in writing delivered via hand delivery or certified mail, return receipt
requested, and I must receive such written notification before the end of the
7-day revocation period. If you do not revoke, the twelfth business day after
the date of your acceptance will be the “payment date” for purposes of Paragraph
3 above.
11.    This Agreement shall not in any way be construed as an admission by the
Company and/or the Releasees of wrongdoing or liability or that you have any
rights against any of these persons.


3



--------------------------------------------------------------------------------




12.    The provisions of this Agreement shall be construed according to the laws
of the State of Louisiana without regard to its conflicts of law provisions.
13.    With the exception of the release contained in Paragraph 5, the
provisions of this Agreement are severable and if any part of it is found to be
unenforceable the other paragraphs shall remain fully and validly enforceable.
If the general release and covenant not to sue set forth in Paragraph 5 of this
Agreement is found to be unenforceable, this Agreement shall be null and void
and you will be required to return to the Company all Consideration already paid
to you. The language of all valid parts of this Agreement shall in all cases be
construed as a whole, according to fair meaning, and not strictly for or against
any of the parties.
14.    With the exception of the February 24, 2017 Indemnification Agreement
between You and the Company, which remains in full force and effect, this
Agreement expresses the entire agreement between the Company and You relating to
your termination of employment and the matters contained in this Agreement and
supersedes and replaces all prior agreements between You and the Company. You
agree that no one has made any representations or promises to induce you to
enter into this Agreement, except as set forth herein. This Agreement may be
amended only by a written document signed by both you and an authorized
representative of the Company.
If you have any questions about this Agreement or about your departure from the
Company in general, please address them directly to me. I am pleased that we are
able to part ways on these amicable terms. Thank you for your commitment and
years of service. The Company and I wish you every success in your future
endeavors.
Sincerely,


/s/ Lisa S. Jaubert


Lisa S. Jaubert
Senior Vice President, General Counsel & Secretary


PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT
AND GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS THROUGH THE DATE OF YOUR SIGNATURE.
YOU ARE ADVISED TO CONSULT AN ATTORNEY BEFORE SIGNING BELOW.
Accepted and agreed this 11     day of May 2017:
Signature: /s/ David H. Welch     
Print Name: David H. Welch    


4



--------------------------------------------------------------------------------






Schedule A
Item
Amount
Comment
Annual Base Salary
$975,000
Equal to 1.5x Mr. Welch’s annual base salary of $650,000.
Accrued Bonus
$260,000
Equal to the prorated portion of Mr. Welch’s annual bonus opportunity of 120% of
his annual base salary through April 28, 2017.
Health and Welfare Benefits
N/A
COBRA continuation, provided COBRA coverage is elected, for a period of six
months following April 28, 2017 at a cost to Mr. Welch that is equal to the cost
for an active employee for similar coverage; provided, such coverage will
immediately end upon Mr. Welch’s obtainment of new employment and eligibility
for health benefit plan coverage(s) similar to that being continued.
Accelerated vesting of the next tranche of unvested restricted stock and
warrants as of the “payment date” as defined in Paragraph 10
5,201 warrants
1,473 restricted stock
Mr. Welch will inform the Company upon exercise of the warrants and reimburse
the Company for applicable withholding taxes arising as a result of such
exercise.
Outplacement services
Up to $32,500
Reimbursement for outplacement services up to $32,500, which is five percent of
Mr. Welch’s annual base salary.
Key Executive Incentive Plan
$365,625
Equal to the remaining payment owed to Mr. Welch under the Company’s Key
Executive Incentive Plan.











5

